                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     December 09, 2019
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CRIMINAL ACTION NO. 2:17-CR-571
                                                §
JOSE JUAN HOYUELA; aka HOYUELA-                 §
SALINAS                                         §

                                            ORDER

       On October 31, 2019, Defendant/Movant Jose Juan Hoyuela’s (“Hoyuela”) remaining

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 for ineffective

assistance of counsel for failure to appeal came on to be heard. (D.E. 33; D.E. 36). Both

Hoyuela and his trial attorney testified that Hoyuela’s counsel reviewed his right to appeal after

sentencing, and that Hoyuela, in spite of his concern as to losing his three points for acceptance

of responsibility reduction, never asked his attorney to appeal. (Evidentiary Hearing, 3:28:25-

35; 3:43:57-3:46:50). The Court DENIES Hoyuela’s remaining claim and DISMISSES the

action with prejudice.

I. JURISDICTION

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 2255.

II. FACTUAL AND PROCEDURAL HISTORY

       Hoyuela was sentenced to 51 months of imprisonment on February 6, 2018 for illegal

reentry, violating 8 U.S.C. §§ 1326(a) and 1326(b)(2). (D.E. 29). Hoyuela did not appeal the

sentencing, and judgment became final 14 days after on February 20, 2018. (D.E. 33, p.1); See

Fed. R. App. P. 4(b) (amend. eff. Dec. 1, 2010). Prior to his sentencing, Hoyuela rejected an

offered plea agreement but, nonetheless, ultimately pleaded guilty. (D.E. 8, p.3; D.E. 9, p.1). He

filed his initial Motion to Vacate under 28 U.S.C. § 2255 on June 27, 2018. (D.E. 33). Hoyuela


1/4
filed another motion to reduce sentence under 18 U.S.C. § 3582(c)(2) or in the alternative to

withdraw his guilty plea, on June 18, 2019. (D.E. 35). Less than a month afterwards, on July 16,

2019, Hoyuela then requested to amend his § 2255 motion. (D.E. 36). This request was granted

on August 08, 2019. (D.E. 39). On October 24, 2019, the Court denied his motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(2), or in the alternative, to withdraw his guilty plea,

denied in part his motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, and

limited the scope of his evidentiary hearing to determine whether Hoyuela told his counsel to file

an appeal and whether his counsel advised him of his right to appeal. (D.E. 47). Then, an

evidentiary hearing was held on October 31, 2019.

III. CONCLUSIONS OF LAW AND FINDINGS OF FACT

       The Constitution requires that the “defendant be fully informed of his right to appeal” by

his attorney which “require[s] that the client be advised not only of his right to appeal, but also of

the procedure and time limits involved and of his right to appointed counsel on appeal.” Childs v.

Collins, 995 F.2d 67, 69 (5th Cir. 1993) quoting Lumpkin v. Smith, 439 F.2d 1084, 1085 (5th Cir.

1971). If a defendant requests that counsel file a notice of appeal, counsel’s failure to do so

constitutes ineffective assistance even without a showing that the appeal would be meritorious.

See Roe v. Flores-Ortega, 528 U.S. 470, 477, 486 (2000); cf. United States v. Tapp, 491 F.3d

263, 266 (5th Cir. 2007). There are two instances in which an attorney’s performance may be

deficient when an appeal is not filed: (A) when a defendant asks that an appeal be filed and the

attorney does not file one, and (B) when counsel fails to consult a defendant about an appeal

when “there is reason to think either 1) that a rational defendant would want to appeal . . ., or 2)

that this particular defendant reasonably demonstrated to counsel that he was interested in

appealing.” Roe, 528 U.S. at 480. “When a defendant has not instructed counsel whether to file a




2/4
notice of appeal, the inquiry becomes whether counsel’s failure to consult with a defendant

regarding an appeal constituted deficient performance.” Id. at 478. However, “At the other end

of the spectrum, a defendant who explicitly tells his attorney not to file an appeal plainly cannot

later complain that, by following his instructions, his counsel performed deficiently.” Id. at 477.

       Here, Hoyuela testified and admitted that he never asked an appeal to be filed.

(Evidentiary Hearing, 3:43:57-3:46:50).      Further, both Hoyuela and his trial attorney also

testified and admitted that his counsel discussed with Hoyuela his appeal rights timely after

sentencing. Id.; (Evidentiary Hearing, 3:28:25-35). Hoyuela cannot presently claim that because

no appeal was filed, his counsel performed deficiently. Therefore, Hoyuela’s remaining § 2255

for ineffective assistance of counsel for failure to appeal is DENIED.

IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Hoyuela has not yet filed a notice of appeal, the § 2255 Rules instruct

this Court to “issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Rule 11, § 2255 Rules.

       A Certificate of Appealability (COA) “may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

       To warrant a grant of the certificate as to claims denied on their merits, “[t]he petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This




3/4
standard requires a § 2255 movant to demonstrate that reasonable jurists could debate whether

the motion should have been resolved differently, or that the issues presented deserved

encouragement to proceed further. United States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002)

(relying upon Slack, 529 U.S. at 483-84). As to claims that the district court rejects solely on

procedural grounds, the movant must show both that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484.

       The Court finds that Hoyuela cannot establish at least one of the Slack criteria.

Accordingly, he is not entitled to a Certificate of Appealability as to his claims.

V. CONCLUSION

       For the foregoing reasons, Jose Juan Hoyuela’s remaining motion to vacate, set aside, or

correct sentence for ineffective assistance of counsel for failure to appeal is DENIED and this

action is DISMISSED with prejudice. Additionally, Hoyuela is DENIED a Certificate of

Appealability.

       SIGNED and ORDERED this 9th day of December, 2019.


                                                   ___________________________________
                                                             Janis Graham Jack
                                                      Senior United States District Judge




4/4
